Case 18-16690        Doc 37     Filed 03/29/19     Entered 03/29/19 11:00:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16690
         Valerie Spann

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2018.

         2) The plan was confirmed on 09/07/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/24/2019.

         5) The case was converted on 03/14/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,112.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16690       Doc 37     Filed 03/29/19    Entered 03/29/19 11:00:50              Desc          Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $1,155.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                $1,155.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                    $65.04
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $65.04

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal        Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
 AT&T CORP                     Unsecured         601.00        601.08        601.08           0.00         0.00
 AT&T MOBILITY II LLC          Unsecured         149.00      2,324.63      2,324.63           0.00         0.00
 CAVALRY SPV I LLC             Unsecured            NA       7,638.25      7,638.25           0.00         0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         438.00        438.24        438.24           0.00         0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured      1,643.00       1,643.67      1,643.67           0.00         0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         513.00        513.50        513.50           0.00         0.00
 SANTANDER CONSUMER USA        Unsecured            NA       4,406.94      4,406.94           0.00         0.00
 SANTANDER CONSUMER USA        Secured       10,425.00     10,425.00     10,425.00         976.40       113.56
 MED BUSINESS BUREAU/DUPAGE EM Unsecured         610.00           NA            NA            0.00         0.00
 MERCHANTS CREDIT/DUPAGE MEDI Unsecured       3,459.00            NA            NA            0.00         0.00
 MERCHANTS CREDIT/DUPAGE MEDI Unsecured       1,869.00            NA            NA            0.00         0.00
 MERCHANTS CREDIT/ELMHURST ME Unsecured          200.00           NA            NA            0.00         0.00
 MERCHANTS CREDIT/DUPAGE MEDI Unsecured          190.00           NA            NA            0.00         0.00
 NORDSTROM FSB                 Unsecured         761.00           NA            NA            0.00         0.00
 SCANA ENERGY                  Unsecured         126.00           NA            NA            0.00         0.00
 ILLINOIS TOLLWAY              Unsecured         500.00           NA            NA            0.00         0.00
 ERC/ENHANCED RECOVERY CORP/C Unsecured          556.00           NA            NA            0.00         0.00
 ERC/ENHANCED RECOVERY CORP/S Unsecured          552.00           NA            NA            0.00         0.00
 COMED                         Unsecured         700.00           NA            NA            0.00         0.00
 ATG CREDIT/WINFIELD RADIOLOGY Unsecured         193.00           NA            NA            0.00         0.00
 ATG CREDIT/WINFIELD RADIOLOGY Unsecured          14.00           NA            NA            0.00         0.00
 ATG CREDIT/WINFIELD RADIOLOGY Unsecured          12.00           NA            NA            0.00         0.00
 ATG CREDIT/WINFIELD RADIOLOGY Unsecured           9.00           NA            NA            0.00         0.00
 CLOVER CREEK APARTMENTS       Unsecured      3,425.00            NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00          0.00           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16690        Doc 37      Filed 03/29/19     Entered 03/29/19 11:00:50              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $10,425.00            $976.40            $113.56
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $10,425.00            $976.40            $113.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,566.31                $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $65.04
         Disbursements to Creditors                             $1,089.96

 TOTAL DISBURSEMENTS :                                                                       $1,155.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/29/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
